DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application is being examined under the pre-AIA  first to invent provisions. 

                                                  Response to Amendment2.        In an amendment dated, December 15, 2021, claims 1, 10 are amended. Currently claims 1-32 are presented.

Terminal Disclaimer
3.        The terminal disclaimer filed on December 15, 2021,  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,817,086 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.      Applicant's arguments filed December 15, 2021,  have been fully considered but they are not persuasive. 
On page 9 of the remark’s applicant recites that claims 3-5, 12-14 and 26-28 were indicated as allowable subject matter in the previous rejection. However, no claims were indicated as allowable in the previous office action mailed on September 23, 2021. On the previous office action mails on September 23, 2021 claims 3-5, 12-14 and 26-28 
5.         In the remarks filed on December 15, 2021 applicant argues prior art of record fails to disclose "determining, by the computing device, an amount of network latency between the computing device and the computing system; [and] determining, based on the amount of network latency between the computing device and the computing system, whether the touch input event is to be processed locally at the computing device or remotely at the computing system."  as recited in independent claim. The office respectfully disagrees. As noted in the previous rejection, prior art of record discloses determining network latency between the computing device (i.e. client 10) and computing system (i.e. server 14). Thus, prior art Duursma et al discloses determining network latency between the computing device (i.e. client 10) and computing system (i.e. server 14). Once network latency between the computing device (i.e. client 10) and computing system (i.e. server 14) is determined to be longer (i.e. above a specified threshold) the computing device (i.e. client 10) processes input event (data) locally. Furthermore, prior art of record discloses that network latency is determined by computing device (i.e. client 10) and processes user input/data locally when network latency between the computing device (i.e. client 10) and computing system (i.e. server 14) is determined to be longer. Therefore, prior art of record discloses said network latency amount to be longer (i.e. predetermined amount).  


Claim Rejections - 35 USC § 103

5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.        Claim(s) 10, 11, 15- 23 and 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthew et al (PG Pub NO 2009/0292989) in view of Duursma et al (Pat No 6,538,667).


As in claim 10, Matthew et al discloses a method (Par 0015) comprising: 
receiving, by a computing device, a touch input event responsive to a remotely executing application that is being presented on the computing device and that is executing on a computing system; (Par 0035, 0037-0038) discloses receiving 
but fails to disclose determining, by the computing device, an amount of network latency between the computing device and the computing system; determining, based on an amount of network latency between the computing device and the computing system, whether the touch input event is to be processed locally at the computing device or remotely at the computing system; and responding to whether the touch input event is to be processed locally at the computing device or remotely at the computing system by if the touch input event is to be processed locally at the computing device, processing, by the computing device, the touch input event and modifying a presentation of the remotely executing application based on the touch input event, and if the touch input event is to be processed remotely at the computing system, sending, by the computing device and to the computing system, an indication of the touch input event. 
However Duursma et al. (col 4 line 48-65, and Col 7 line 55- Col 8 line 3) discloses network latency between the computing device (i.e. client 10) and computing system (i.e. server 14) is determined by the computing device (i.e. client 10) and based on network latency the touch input event is processed locally or remotely; and when network latency between the computing device (i.e. client 10) and computing system (i.e. server 14) is determined to be longer (i.e. above a specified threshold) the computing device (i.e. client 10) processes input event locally by producing and display the client-generated response. Thus, it would have been obvious to an ordinary skilled person in the art that if touch 

As in claim 11, Matthew et al. in view of Duursma et al discloses the method of claim 10, wherein determining whether the touch input event is to be processed locally at the computing device or remotely at the computing system is based on whether the amount of network latency is above a specified latency threshold. Duursma et al. (col 4 line 48-65 and Col 7 line 55- Col 8 line 3) discloses when network latency between the computing device (i.e. client 10) and computing system (i.e. server 14) is determined to be longer (i.e. above a specified threshold) the first computing device (i.e. client 10) processes input event locally.

As in claim 15, Matthew et al. in view of Duursma et al discloses the method of claim 10, wherein responding to whether the touch input event is to be processed locally at the computing device or remotely at the computing system further comprises: if the touch input event is to be processed locally, determining one or more capabilities associated with the presentation of the application, determining an application function based on the touch input event, determining that the presentation supports the application function based on a comparison between the one or more capabilities and the application function, and performing the application function; and wherein performing the application function causes the modifying of the presentation. (Matthew et al., Par 0037-0038, 0051) discloses the touch input event is to be processed locally and determining one or more capabilities associated with the presentation of the application and determining an application function based on the touch input event (i.e. determining that the application 230 supports scrolling functionality) based on capabilities performing the application function causing the modifying of the presentation (i.e. scroll content, rearrange desktop icons, etc.)

As in claim 16, Matthew et al discloses the method of claim 15, wherein the application function comprises a scroll function. (Matthew et al; Fig 3 and Par 0061, 0064) discloses scroll function.

As in claim 17, Matthew et al discloses the method of claim 15, wherein the application function comprises a zoom function. (Matthew et al; Abstract, Par 007,   ) discloses panning, drag, scrolling function. Therefore, it would have been an obvious design choice to have a particular type of input function (i.e. zoom) be added well-known input function to touch input device.

As in claim 18, Matthew et al discloses the method of claim 10, wherein the presentation comprises a window of a desktop environment of the computing device. (Matthew et al; Fig 3) discloses window of a desktop environment of the computing device.

As in claim 19, Matthew et al discloses a method comprising:
receiving a first touch input event from a remote computing device different from a system, wherein the first touch input event is responsive to a first application executing on the system, and wherein the first application is being presented on the remote computing device; [Matthew et al (Par 0035,0037- 0038) discloses second computing device located remotely from first computing device (i.e. system) provides a touch input instruction to be performed on the first computing device] the first application being presented on the remote computing device (Par 0038) discloses application residing on remotely located computing device;  
Matthew et al (Par 0038) discloses subsequent input being entered from remote device processed, but fails to explicitly discloses receiving a second touch input event from the remote computing device, wherein the second touch input event is responsive to a second application executing on the system, wherein the second application is being presented on the remote computing device, wherein the second application is different from the first application, wherein the first touch input event and the second touch input event are a same type of touch input event, and wherein the second application interprets the second touch input event differently than the first application interprets the first touch input event. however, Duursma et al (Fig 3 item 52 and Fig 4 item 112)  discloses remote device (i.e. client device) receiving first input (40/100) and second input (52/112) wherein the second input event is responsive to second application (i.e. inputting and processing input character) and the second application being presented on a remote computing device (i.e. client) (item 56). The second application (i.e. enter character) being different from first application (i.e. launch application) and the first touch event and second touch event which are an input gesture being same type of input event; and each application (i.e. launch application and input character) interpret each input differently by lunching an allocation when first input is entered and by performing character input when the second input is entered. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Matthew et al. remotely operated input device used to communicate with second device (i.e. system/server) with the teaching of Duursma et al remote communicating device wherein subsequent input operation is performed on the system to allow operation load sharing which in turn provide the user a device that is capable of processing input/application faster.

As in claim 20, Matthew et al. in view of Duursma et al discloses the method of claim 19, wherein the first touch input event includes a multi-touch input event. (Matthew et al.; Par 0061 line 21)

As in claim 21, Matthew et al. in view of Duursma et al discloses the method of claim 19, further comprising: receiving, from a remote application client executing on the remote computing device, information relating to the first touch input event, wherein the remote application client is configured to coordinate communications between the system and the remote computing device for interacting with the first application. Matthew et al. (Par 37-39) discloses touch input data being transmitted from remote device (i.e. remote application client) to a system in order to communicate and interact with the application.

As in claim 22, Matthew et al. in view of Duursma et al discloses the method of claim 19, further comprising: receiving information relating to the first touch input event from the remote computing device, wherein the information includes raw input data detected by one or more touch-sensitive hardware elements of the remote computing device. Matthew et al. (Par 0019, 0035 and 0039) discloses type of input data that includes raw input data detected by touch input device.

As in claim 23, Matthew et al. in view of Duursma et al discloses the method of claim 19, further comprising: determining whether the second touch input event is to be processed locally at the system or remotely at the remote computing device based on at least one of an application to which the second touch input event is directed or a type of the touch input event. Duursma et al (col 4 line 48-65 and Col 7 line 55- Col 8 line 3) discloses when network latency between the first computing device (i.e. client 10) and second computing device (i.e. server 14) is determined to be longer (i.e. above a 

As in claim 29, Matthew et al. in view of Duursma et al discloses the method of claim 19, further comprising: determining whether to process the second touch input event locally at the system or remotely at the remote computing device based on one or more rules; and causing the second touch input event to be processed remotely at the remote computing device in response to determining that the second touch input event is to be processed remotely, wherein processing of the second touch input event remotely at the computing device includes a modification of a display of the application. Duursma et al (col 4 line 48-65 and Col 7 line 55- Col 8 line 3) discloses determining whether to process an input locally or remotely based on a rule (i.e. network latency) wherein based on determined rule an input is processed remotely and changes to the displayed application is processed and (Matthew et al., Par 0037-0038, 0051) discloses the touch input event is to be processed locally and determining one or more capabilities associated with the presentation of the application and determining an application function based on the touch input event (i.e. determining that the application 230 supports scrolling functionality) based on capabilities performing the application function 

As in claim 30, Matthew et al. in view of Duursma et al discloses the method of claim 29, wherein the one or more rules include at least one rule that one or more specified types of touch inputs are to be processed remotely. Duursma et al (col 4 line 48-65 and Col 7 line 55- Col 8 line 3) discloses determining whether to process an input locally or remotely based on a rule (i.e. network latency). Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the invention to determine where particular type of input be processed (locally or remotely) based on available network and specified types of touch inputs.

As in claim 31, Matthew et al. in view of Duursma et al discloses the method of claim 29, wherein the one or more rules are stored by one or more of the system, the remote computing device, or the application. Duursma et al (col 4 line 48-65 and Col 7 line 55- Col 8 line 3) discloses monitoring connection between first and second device to determine processing rule, therefore it would have been obvious for processing rule to be stored on the system of computing device to efficiently process users input.

As in claim 32, Matthew et al. in view of Duursma et al discloses the method of claim 19, wherein the first application and the second application respectively define how to interpret a type of touch input. (Matthew et al, Par 0037) discloses the type of touch input is defined based on an application used (i.e. determining that the application 230 

8.        Claim(s) 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthew et al (PG Pub NO 2009/0292989) in view of Duursma et al (Pat No 6,538,667) in further view of Andrews (PG Pub NO 2009/0125824).


As in claim 12, Matthew et al. in view of Duursma et al discloses the method of claim 10, further comprising: but fails to disclose storing, by the computing device, the touch input event in a queue for transmission to the computing system; determining, by the computing device, an age of the touch input event; and discarding, by the computing device, the touch input event from the queue based on the age of the touch input event reaching or exceeding a specified age. However, Andrews (Par 0144- 0145) discloses storing touch input in a queue and (Par 0120- 0126) discloses determining the age of touch input and discarding touch input event upon reaching a specified age. Therefore, it would have been obvious to a skilled person in the art at the time of the invention to modify the Matthews in view of Duursma et al system with the teaching of Andrews such that detected touch input would be put in a queue and have age element wherein old touch input in a queue is disregarded in order to efficiently utilize available bandwidth as taught Duursma et al and have the user communicate with secondary device faster and efficiently which in turn makes the device user friendly and can communicate faster and efficient

As in claim 13, Matthew et al. in view of Duursma et al discloses the method of claim 12, wherein the specified age comprises an oldest creation date among stored touch input events of the queue. Andrews (Par 0119, 0126 and 0151) discloses when touch input (i.e. gesture) is detected the oldest touch input (i.e. gesture) would not be processed (i.e. discarded).

As in claim 14, Matthew et al. in view of Duursma et al discloses the method of claim 12, further comprising: discarding all stored touch input events of the queue. Andrews (Par 0119, 0126 and 0151) discloses when touch input (i.e. gesture) is detected the oldest touch input (i.e. gesture) would not be processed (i.e. discarded).

Allowable Subject Matter

9.        Claim(s) 1-9 are found to be allowable over cited prior art of record and are  allowed.
10.        Claim(s) 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

11.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
           03/07/2022